

Exhibit 10.1
(Unofficial Summary Translation)
Agreement
 
Regarding to
 
Equity Acquisition of Xi’an Simo Motor Incorporation (Group)
 
Among
 
Harbin Tech Full Electric Co. Ltd.
 
And
 
Xi’an Simo Electric Co. Ltd.
 
Shaanxi Electric Machinery Association
 


 


 


 
Dated: October 2, 2009
 
 
 

--------------------------------------------------------------------------------

 
 
AGREEMENT
 
This equity acquisition agreement (this “Agreement”) is made and entered into as
of October 2, 2009 at Xi’an City, People’s Republic of China by and among Harbin
Tech Full Electric Co. Ltd.,(“Party A”), and Xi’an Simo Electric Co. Ltd. and
Shaanxi Electric Machinery Association (each as “Party B1” and “Party B2”, and
collectively as “Party Bs”).
RECITALS
WHEREAS, Party A and Party Bs are both legal person duly incorporated and
validly existing according to PRC laws;


WHEREAS, Party B1 and Party B2 are legitimate shareholders of Xi’an Simo Motor
Incorporation (Group) (“Simo Motor”), of which Party B1 owns 99.94% shares and
Party B2 owns 0.06% shares;


WHEREAS, Simo Motor is a stock limited liability company, with registered
address at No.159 Ming Guang Road, Economy and Technology Development Zone,
Xi’an, China, of which the legal representative is Yang Yuncheng and the
registered capital as well as the contributed capital is RMB 165 million. The
business scope of Simo Motor covers: developing, manufacturing, selling and
repairing electric motor and other electric machinery, and equipment; processing
and manufacturing mold, hardware instruments and home appliances; selling
packaging equipment, automobile components, metallic materials, construction and
building materials, decoration materials and water-heating equipment;


WHEREAS, Party B1 and Party B2 desire to sell to Party A, and Party A desires to
purchase from Party B1 and Party B2, the 100% of the outstanding shares of Simo
Motor held by Party B1 and Party B2 and all the corresponding assets of Simo
Motor upon the terms and subject to conditions of this Agreement.


 
 

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, regarding to transfer of all the shares and all of the
corresponding assets of Simo Motor, after equal negotiation, Party A and Party
Bs agree on the following:


Article 1  DEFINITIONS
 
1.1.  
As used in this Agreement, the following terms shall have the meanings defined
below:



“Acquisition Equity” shall mean the 100% shares of Simo Motor held by Party B1
and Party B2.


“Assets Corresponding to Acquisition Equity” shall mean all of the assets and
rights (including all the credits, debts or obligations) of Simo Motor
corresponding to the 100% shares of Simo Motor, including but not limited to all
of the manufacturing equipments, real-estates, land use right, stocks, raw
material, automobiles, intellectual property, receivables, other receivables,
payables, business contracts and external investments owned by Simo Motor and so
on, unless otherwise provided by this Agreement.


“Acquisition Consideration” shall mean all the consideration to be paid by Party
A for this acquisition.


“Closing Date” shall mean the consummation day of this acquisition on which
Party A and Party Bs complete all the legal procedures of the transfer of
Acquisition Equity (including but not limited to the registration of share
transfer of Simo Motor with the competent Industrial and Commercial Bureau)
under Article 2.3 hereof.


“Force Majeure” shall mean all events which are unforeseen, unavoidable and
insurmountable for its occurrence and consequence, which arise after the
effectiveness of this Agreement, which are reasonably outside the control of any
Party, which prevent total or partial performance of the Agreement by any Party
and which can not be cured by measures which might reasonably be taken in the
ordinary course of business by any Party. Such events shall include but not
limited to earthquakes, typhoons, fire, flood, war, epidemics, civil
disturbances, tsunami, lightning, and any other similar events.


 
 

--------------------------------------------------------------------------------

 
 
“PRC Laws and Regulations” shall mean PRC laws, regulations and rules which are
officially promulgated, published, publicly available and already implemented.


“PRC” shall mean the People’s Republic of China, which for the purposes of this
Agreement shall not include the territories of (a) the Hong Kong Special
Administrative Region, China, (b) the Macau Special Administrative Region,
China, or (c) Taiwan, China.


“RMB” means the lawful currency of the People’s Republic of China.


1.2.  
Titles and headings to sections herein are inserted for convenience of reference
only, and are not intended to be a part of or to affect the meaning or
interpretation of this Agreement.

 
 
Article 2  PURCHASE AND SALE OF Acquisition Equity and Assets Corresponding to
Acquisition Equity
 
 
2.1  
On the Closing Date, upon the terms and subject to the conditions set forth
herein, Party Bs shall sell and deliver to Party A, and Party A shall purchase
and acquire from Party Bs, all of the Acquisition Equity and Assets
Corresponding to Acquisition Equity. Party B1 and Party B2 respectively give up
the preemptive right on shares of Simo Motor for each other.

 
2.2  
Acquisition Consideration and Payment



 
 

--------------------------------------------------------------------------------

 
 
2.2.1  
The total Acquisition Consideration shall be no more than eight (8) times of the
audited total net profit that Simo Motor generated in 2008. Party A will conduct
verification on the assets and capital of Simo Motor within 6 months from the
Closing Date. In the event the net assets of Simo Motor confirmed based on such
verification on the same day is less than that confirmed by audit report, the
difference shall be deducted from the total Acquisition Consideration.   All the
debts payable and owed by Simo Motor to Party B1 confirmed in audit report of
Simo Motor are already included in such Acquisition consideration.



2.2.2  
Party A shall make the payment amounted to equivalent to six (6) times of the
audited total net profit that Simo Motor generated in 2008 as the first
installment of Acquisition Consideration to the bank account mutually appointed
by parties hereof within [10] working days after the effectiveness of this
Agreement, and the remaining amount of Acquisition Consideration shall be
confirmed upon verification on assets and capital and be paid to Party Bs by
Party A within seven months from the Closing Date. Party Bs jointly acknowledge
that the payment of Acquisition Consideration to the appointed bank account made
by Party A or its assigned affiliate according to this Agreement shall be deemed
as payment of Acquisition Consideration to Party Bs by Party A.



2.3  
The delivery of the Acquisition Equity and the transfer of the corresponding
rights and obligations contemplated by this Agreement shall take place on the
Closing Date, on which (1) Party B1 and Party B2 shall deliver to Party A all
the documents and instruments reasonably requested by Party A and with respect
to all the Acquisition Equity required to be delivered by Party B1 and Party B2
pursuant to this Agreement; and (2) the registration of the entire share
transfer of Simo Motor held by Party B1 and Party B2 to Party A with the
competent Industrial and Commercial Bureau.



2.4  
The parties hereof agree that: unless there is a delay resulting from reasons
uncontrollable by Party Bs, Party Bs shall complete the registration of the
entire share transfer of Simo Motor with the competent Industrial and Commercial
Bureau within 15 working days immediately after the payment of the first
installment of Acquisition Consideration made by Party A, otherwise Party Bs
shall pay Party A 0.01% of Acquisition Consideration as penalty for each one day
delayed, and in the event of delay more than [90] days, Party A shall be
entitled to terminate this Agreement unilaterally and Party Bs shall refund the
Acquisition Consideration paid by Party A within 5 working days after
termination of this Agreement raised by Party A.



 
 

--------------------------------------------------------------------------------

 
 
2.5  
Upon consummation of this acquisition, if any costs listed below are discovered,
these costs shall be assumed by Party B1 and unrelated to Party A or Simo Motor:
(1) any costs incurred as a result of the prior reformation of Xi’an Motor Plant
and the formation of Xi’an Simo Motor Co., Ltd. (the former Simo Motor); (2) any
costs associated with the sort out of shares held by employees of Xi’an Simo
Motor Co., Ltd. or Simo Motor ; (3) the payment of employment insurance and
overtime pay of Simo Motor, including those expenses resulted from reformation
of state-owned enterprises, which owed for periods prior to this acquisition;
and (4) any other debts, expenses, liabilities or economic obligations arising
from the reformation of Xi’an Motor Plant which should have been undertaken by
Simo Motor (The costs exclude  those credits and liabilities arising from normal
operation of Simo Motor prior to the reformation and accounted in the balance
sheet of Simo Motor). The parties acknowledge that the foregoing factors and all
the liabilities assumed by Party B1 as a result therefrom have been already
fully considered and reflected in the Acquisition Consideration.



2.6  
During the course of and/or upon the consummation of acquisition contemplated by
this Agreement, Party Bs and the shareholders of Party Bs shall be liable for
the debts of Simo Motor or its subsidiaries inconsistent with the
representations and warranties made by Party Bs hereof, any claims or obligation
of Simo Motor and its subsidiaries to a third party, arising from contractual
liabilities, tort or any other reasons and existing prior to the Closing Date
and not expressly disclosed to Party A by Party Bs.



 
 

--------------------------------------------------------------------------------

 
 
2.7  
Upon the consummation of this acquisition, the employment contract entered into
by Simo Motor and its employees which are undue will remain valid, and the
amendment, cancellation, termination and renewal of employment contract will be
made by Simo Motor in accordance with related provisions of <Labor Law>,
<Employment Contract Law>.



 
2.8  
Party A and Party Bs shall bear respectively all and any taxes imposed in
relation to the transactions contemplated under this Agreement in accordance
with the PRC Laws and Regulations.

 


Article 3  REPRESENTATIONS AND WARRANTIE
 


3.1  
Party B1 and Party B2 jointly and severally, hereby represent and warrant
to  Party A, as of the Closing Date as follows:





3.1.1  
As of the Closing Date, (i) 100% shares of Simo Motor, and (ii) all of the
shares of subsidiaries of Simo Motor held by Simo Motor are each free and clear
of any mortgages, liens, claims, charges, pledges or other encumbrances of any
nature whatsoever.



3.1.2  
Up to and as of the transfer of shares of Simo Motor to Party A by Party B1 and
Party B2, Simo Motor and its subsidiaries shall duly own assets or rights and
interests disclosed to Party A.



3.1.3  
Party Bs shall be responsible to Party A for the debts, contingent debts and any
claims or liabilities relating to Simo Motor, which is not disclosed in the
formal acquisition agreement.



 
 

--------------------------------------------------------------------------------

 
 
3.1.4  
As of the execution of this Agreement, Party Bs have obtained all the permits,
approvals and filings (if applicable) as required by PRC Laws and Regulations
with respect to the sale of 100% shares of Simo Motor and the transfer of Assets
Corresponding to Acquisition Equity.



3.1.5  
Simo Motor (i) has been duly organized, is validly existing and is in good
standing as a stock limited liability company, and has been duly approved or
registered by competent PRC competent authorities, (ii) has all power and
authority required to carry on its business and to own, lease and operate its
properties and assets, (iii) has obtained and remained valid in full force
permits and approvals by competent governmental authorities, which are presently
required or necessary to carry on its business and to operate its
properties.  Simo Motor has not received any notice from any governmental
authority that calls into question the full force and validity of any existing
permit or approval.



3.1.6  
The shares of Simo Motor held by Party B1 and Party B2 constitute all of the
issued and outstanding shares of Simo Motor, are validly issued in accordance
with PRC Laws and Regulations and fully paid, and were not issued in violation
of any preemptive or other similar right.  No other person or entity has any
right or option of any nature to acquire any additional shares of Simo Motor.



3.1.7  
All of the shares of Simo Motor held by Party B1 and Party B2 are not subject to
any rescission right or put right nor does any entity or person have the right
to require Simo Motor to repurchase such shares.



3.1.8  
Party B1 and Party B2 have valid and full title to all of the shares of Simo
Motor.



3.1.9  
Unless disclosed to Party A, Simo Motor has no other wholly-owned or partly
owned subsidiaries, and does not own, directly or indirectly, any interest or
investment in any corporation, partnership, limited liability company, joint
venture or trust.



 
 

--------------------------------------------------------------------------------

 
 
3.1.10  
Simo Motor and Party Bs are and have been in compliance with PRC Laws and
Regulations applicable to them or any of their respective properties, assets or
businesses.



3.1.11  
All the documents and materials in connection with Simo Motor as well as its
subsidiaries and Party Bs delivered and to be delivered to Party A by Party Bs,
including but not limited to meeting minutes, resolutions of shareholders
meeting and board meeting, financial statements, account books and other
documents in connection with Simo Motor as well as its subsidiaries and Party
Bs, accurately reflect in all material respects of all corporate actions and
other actions taken by Simo Motor and  its subsidiaries as well as fairly
present in all material respects the financial position and the results of
operations of Simo Motor and its subsidiaries as of the respective dates thereof
and for the respective periods then ended.



3.1.12  
To the knowledge of Party Bs, there are no action, proceeding, claim, suit,
demand, arbitration, opposition, challenge, hearing, notice of violation or
deficiency or investigation, domestic or foreign, pending or, threatened, that
relate, directly or indirectly, to this Agreement or that apply to Simo Motor
and its subsidiaries or Party Bs, their respective assets, properties or
business or to the Assets Corresponding to Acquisition Equity.



3.1.13  
To the knowledge of Party Bs, there is no event that is reasonably likely to
occur in the foreseeable future, which if it were to occur, could have a
material adverse change to Simo Motor and its subsidiaries or Party Bs or its
respective assets, properties or business or to the Assets Corresponding to
Acquisition Equity.



3.1.14  
Except with the prior written consent of Party A, during the period from the
execution date to the Closing Date of this Agreement, the businesses and
ordinary operation of Simo Motor and its subsidiaries shall be conducted under
the supervision of Party A; Party Bs agree to cause Simo Motor and its
subsidiaries to make all commercially reasonable efforts consistent therewith to
preserve the intactness of Simo Motor’s and its subsidiaries’ material
properties, assets and business organizations. Unless otherwise specified in
this Agreement, without the prior written consent of Party A, Party Bs shall
cause Simo Motor and its subsidiaries not to:



 
 

--------------------------------------------------------------------------------

 
 
(1)  
amend any of its organizational documents such as articles of association or
internal rules and policies;

(2)  
liquidate, dissolve, recapitalize or otherwise wind up its business;

(3)  
make any other changes in the capital structure of Simo Motor and its
subsidiaries;

(4)  
other than in the ordinary course of business and consistent with past practice,
sell, assign, dispose of, lease, pledge, or encumber, or authorize the sell,
assign, dispose of, lease, pledge, or encumber of, properties or assets of Simo
Motor and its subsidiaries;

(5)  
incur any indebtedness or issue any debt securities or assume or guarantee the
obligations of any other entities;

(6)  
cancel any indebtedness owed to Simo Motor and its subsidiaries by any third
party;

(7)  
enter into or renew, amend or extend any contracts, agreements or binding
documents other than those of ordinary operation;

(8)  
agree in writing to take any of the foregoing actions.



3.1.15  
Party Bs shall provide prompt written notice to Party A of any change in any of
the information contained in the representations and warranties made by Party Bs
in Article 3 and shall promptly furnish any information which Party A may
reasonably request in relation to such change.



3.1.16  
Party B1 and Party B2 agree to jointly and severally undertake and perform all
the obligations of Party Bs under this agreement.



 
 

--------------------------------------------------------------------------------

 
 
3.2  
All disclosures furnished and representations and warranties made herein by
Party Bs to Party A regarding to the transactions contemplated under this
Agreement are true and do not contain any untrue or misleading statement of a
material fact or omit to state any material fact.



3.3  
Party A represents and warrants to Party Bs as of the Closing Date as follows:



3.3.1  
Party A has been duly organized and validly exists as a limited liability
company under the PRC Laws and Regulations.



3.3.2  
Party A will pay Party Bs the Acquisition Consideration pursuant to the
provisions of this Agreement.



3.4  
Each party hereby represents and warrant to the other parties as of the Closing
Date as follows:



3.4.1  
It has all requisite corporate power and authority to execute and perform its
obligations under this Agreement and to consummate the transactions contemplated
hereby.



3.4.2  
This Agreement constitutes a legal, valid and binding obligation of it,
enforceable against it in accordance with its terms.



3.4.3  
The execution by it of this Agreement and the consummation by it of the
transactions contemplated do not and will not (i) violate, conflict with or
result in the breach of any PRC Law and Regulations applicable to it or any of
its properties or assets, or (ii) result in a breach of or the termination of
any contract or agreement which it or its property or assets are bound.



3.4.4  
Upon the terms and subject to the conditions of this Agreement, each of the
Parties shall use its reasonable best efforts to take all actions to consummate
the transactions contemplated by this Agreement as promptly as practicable,
including but not limited to the prompt preparation and filing of all forms,
registrations and notices and use its reasonable best efforts as necessary to
obtain any requisite approvals, consents by any governmental authority.



 
 

--------------------------------------------------------------------------------

 
 
3.4.5  
Each party shall promptly inform the other parties of any communication from any
governmental authority regarding to the transactions contemplated by this
Agreement. If any party receives a request for additional information or
documentary material from any such governmental authority with respect to the
transactions contemplated by this Agreement, then such party shall endeavor in
good faith to make an appropriate response as soon as reasonably practicable
after consultation with the other parties.

 
 
Article 4  TERMINATION
 
 
4.1  
This Agreement may be terminated in the following way:



4.1.1  
by mutual written consent of Party A and Party Bs;



4.1.2
by Party A unilateral if:



(1)  
a governmental authority shall have issued an order, decree or regulation or
taken any other action, in each case permanently restraining or otherwise
prohibiting the transactions contemplated by this Agreement; or

(2)  
in accordance with provision under Article 2.4 of this Agreement; or

(3)  
there is a default or breach by any of Party Bs with respect to the due and
timely performance of any of its obligations contained herein, or if the
representations or warranties of any of Party B’s contained in this Agreement
shall have become inaccurate and has not been cured within twenty (20) calendar
days after written notice by Party A to such breaching party.



 
 

--------------------------------------------------------------------------------

 
 
4.2  
In the event of the termination of this Agreement pursuant to Article 4 hereof,
this Agreement shall forthwith become void and have no effect. Nothing contained
in this Article shall relieve any party from liability for any breach of this
Agreement.

 
 
Article 5  NON-COMPETITON
 


5.1  
After consummating transfer of Acquisition Equity, Party Bs or its shareholders
shall not engage in any business which is in competition with the business
currently engaged by Simo Motor within three years from the completion of this
acquisition.

 


Article 6  SURVIVAL & INDEMNIFICATION
 


6.1  
Subject to the provisions of this Agreement, the representations and warranties
of Party Bs in Article 3 shall survive the Closing Date and remain in full force
and effect after the Closing Date.



6.2  
Party Bs agree to indemnify, defend and hold harmless Party A and its successors
and assignees and Simo Motor from and against all losses and damages which any
such party may actually incur or suffer as a result of or in connection with any
breach of any representation or warranty made by Party B1 or Party B2 under this
Agreement or the failure to perform any covenant or agreement set forth in this
Agreement to be performed by Party B1 or Party B2.

 
 
Article 7  FORCE MAJEURE
 


7.1  
In the event of occurrence of Force Majeure, the obligations of the parties
under this Agreement shall be suspended during the period of Force Majeure, and
the relevant performance period shall be automatically extended by a time period
which is equivalent to the actual duration of the Force Majeure.



 
 

--------------------------------------------------------------------------------

 
 
7.2  
The Party claiming Force Majeure shall notify the other parties in writing
without delay, and within fifteen (15) days thereafter provide information
concerning and documents validly evidencing the occurrence and the time of
occurrence of the Force Majeure. The party claiming Force Majeure shall take all
reasonable actions to minimize the effects of the Force Majeure as soon as
practicable.



7.3  
In the event of occurrence of Force Majeure, the parties shall consult with each
other without delay so as to work out an equitable resolution and shall use
their best endeavours to minimize the effects of the Force Majeure.

 
 
Article 8  Resolution of Disputes
 


8.1  
In the event of any dispute, controversy or claim arising out of or relating to
this Agreement, including but not limited to any questions regarding the breach,
termination or invalidity hereof (“Dispute”), the Parties shall attempt in the
first instance to resolve such Dispute through friendly consultations. Such
consultations shall commence promptly after a party has advised the other
parties in writing of the existing Dispute.



8.2  
If the Dispute has not been resolved within thirty (30) days from the date on
which one party advised the other Parties of the first time in writing of the
existence of a Dispute, any party may submit the Dispute to the China
International Economic and Trade Arbitration Commission （”CIETAC”） in accordance
with this Article for arbitration in Beijing in accordance with the CIETAC’s
rules of arbitration then applicable.



8.3  
The arbitral award shall be final and binding upon the Parties.  Except for the
specific matters in dispute which are then currently being arbitrated, the
Parties shall continue to perform their obligations under this Agreement.



8.4  
The costs of arbitration shall be borne by the losing party, unless otherwise
determined by the arbitration award.

 
 
 

--------------------------------------------------------------------------------

 
 
Article 9  MISCELLANEOUS
 


9.1  
Waiver



 
No failure or delay of any party to exercise a right under this Agreement shall
be deemed a waiver of such right. The single or partial exercise of a right
shall not prevent the exercise of the same right in the future.



9.2  
Notice



 
All notices and other communications required or permitted hereunder will be in
writing and, unless otherwise provided in this Agreement, will be deemed to have
been duly given when delivered in person or when dispatched by electronic
facsimile transfer (confirmed in writing by mail simultaneously dispatched) or
two (2) days after having been dispatched by courier to the appropriate party at
the address specified below:



 
If to Party A, to No.9 Ha Ping Xi Lu, Ha Ping Lu Ji Zhong Qu Harbin Kai Fa Qu,
Harbin, China 150060

Attention: Tianfu Yang


 
If to Party B1, to N0.159, Ming Guang Road, Economy and Technology Development
Zone, Xi’an

Attention: Yuncheng Yang


 
If to Party B2, to N0.159, Ming Guang Road, Economy and Technology Development
Zone, Xi’an

Attention: Yuncheng Yang


 
or to such other address or addresses as any such party may from time to time
designate as to itself by like notice.



9.3  
Assignment



 
 

--------------------------------------------------------------------------------

 
 
No party shall assign any of its rights or obligations hereunder to any third
party without the prior written consent of the other Parties.


 
9.4  
Invalidity



The invalidity of a provision of this Agreement shall not affect the validity of
any other provision of this Agreement.


9.5  
Language and Execution in Counterparts



This Agreement is made in Chinese in quadruplicate originals with equal weight,
and each Party shall keep one original with one original for Simo motor.


9.6  
Amendments



This Agreement may be changed, amended or modified only by means of written
agreement executed by the duly authorized representatives of the parties or
their permitted successors or assignees.


 
9.7  
Applicable Law



The conclusion, validity, interpretation, implementation of this Agreement and
the resolution of disputes hereunder, shall be governed by PRC Laws and
Regulations.


 
9.8  
Effectiveness



 
This Agreement shall take effect when it is executed by the Parties.


 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their respective duly authorized representative on the date first set forth
above.




(No text below)
 
 
 

--------------------------------------------------------------------------------

 
 
(This is the page for execution of Agreement Regarding to Equity Acquisition of
Xi’an Simo Motor Incorporation (Group) Among Harbin Tech Full Electric Co. Ltd.
And Xi’an Simo Electric Co. Ltd. Shaanxi Electric Machinery Association)








Party A: Harbin Tech Full Electric Co. Ltd.
Legal Representative / Authorized Representative:










Party B1: Xi’an Simo Electric Co. Ltd.
Legal Representative / Authorized Representative:








Party B2: Shaanxi Electric Machinery Association
Legal Representative / Authorized Representative:


 
 

--------------------------------------------------------------------------------

 
 